          Case 3:20-cv-02731-VC Document 816 Filed 11/13/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         ORDER RE EVIDENTIARY
                                                     HEARING
          v.

  DAVID JENNINGS, et al.,
                 Defendants.

       To guide the parties in their preparations for next week’s hearing, and without limiting

their right to present any relevant evidence, the Court is hopeful that the presentation will focus

primarily on current conditions at Mesa Verde and precisely what types of preliminary injunctive

relief would be appropriate to address those conditions and protect against further constitutional

violations. See Roman v. Wolf, 977 F.3d 935, 945 (9th Cir. 2020).

       IT IS SO ORDERED.

Dated: November 13, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
